A
        Case 2:20-cv-00808-WHA-JTA Document 1-2 Filed 10/08/20 Page 1 of 4


 ni +ea S-4-A-1-es 0 5+r c-± Co c                                        roc-
/Arad              oF A Icl,ID ckly1 cd,


     n4on       L . Trc-te-bo n
    11,-zs
                                                                  kr7t


     Pi aran-1-i4‘
           vse




                                of A laba
                          ureau 0-€ Pard n_s
                         Ana Paro kei


                                  :ETD A v:5-_
                     oP
                   Case 2:20-cv-00808-WHA-JTA Document 1-2 Filed 10/08/20 Page 2 of 4


                  Aa4On            Lafe-1
                                                                  paro
                                                     Jack-Sun 0:7511q)
                                                                     .                     was den
                                           --in AI9/ of po iq, -g,„2. Parole
1114ODI'l set 4D b c. re v;tvve,4 ajoi;(1
Bow-ct was b add059e    an ci         01;61 nit"    ave   60,P;ri wyfil
Novenlbet         a0 1 R.        4-lowtv             iht back-1(3j               Wets ,e4.-tended           dut           -j-he
otwly aepdir4fol. Parok                              om-d.,3 &rector                      ar I       G road i cs ,k       who
e,A-t a       Viold o n Pa rat.e. 1-ve ar;eij s                           Šeritoi e r                          Mr 6riiiiide
 Obviously vv43 4 pp 1.4Id -I-    130arcl                                    ;rex-it)r                    ti    -e-yp I tA ce cua.
        . bcf+tr pfrs p4:ve., on. p okra                   nitA-f-t-ers Mr. 6ft.icki;cic oss,Areot
      evita I                    s                 t--r-for+ -to r-e orjan      ctnet 4--e sik4civire
       boar6L                      exklyvt +hruulk worklit)-keeicic4ously 014y anA n loot
„kited 6tjou..1(
               6             nci.cc     b                crt.e ri          Ort      W6       s,
                                                                                              1 /0.4 /4 /tido( pot co iv..
       Rt-t- a cvetA.) ero, ha/ dot wn an id(                                                      kvAs     kopefa

                                                           /Pe 0-EN                                         ,„         r.e_s4-114ciwt4
 &thmlk                  e fcl     lAaik • 1T1-t_


P°"1.1/1'..t b aIA•r        441k-i .mr GpLetclisc.k       pru4nike-ek vv                                       (heftVed



       (VIv.AA)                     A4( Ail-- be_ 5kv.tet                                                      toot(     c.4.1
h.fogr‘`                                                e„tc,„,,     II                    ,L'el.          tk4 e-Cik             et3

Oky           (I/Alf
                   a/A             tA)0‘il OE             Con SIdY(eet                    t-4-4-    40  theNly           e-1 g',ef
very luople who holct                          kty -I-0 my c.t.eelort ac c-L4s ecJQ Ane ocat c;;L
int.trctert c. Dn ithvf."ber 5, ?oict                        Aefon;o          ac-icawl • 1142    parole
              v./ VI r-c. rrty fat--Es,cni ""-A pc; r cr ei,t1                  s,-Lry 14)4J 4.1 4j I T.71;4
.4)ail J2.. (re A-ty      ns     (441140A ctl ci-tekr recorol_s       au_ vivy I ss h tel4 was broullif
uf only my c...rtmt,5 fr-esvtf c.Aft p44-. art fad, ikt
                                                                               Goatti was acc...binpewiet
     4h,e, it-RdtAq y Gt.eiered                    rt Vs./Jai:we dhk        acoJ                  Cr-;-‘4
      n
inura.kftr,
              Who a.1 I
                    ese e
                           orACC(.4 st/ OW_
                             nri     brd-ker an
                                                  anti              ro_teda my
                                                                            •            As    cv vs c/1471
                                                                   010 -e tf Is      o' -I+e t_rrorw.8441
 1/W-oernekiri'un 0-f nett iae:,,/
tc-N:4-4-3 -to c.-1A1-;                    ..e.5cr     tAc4
                                                          : v fe
                                                            etL                 -4-114yrd(:
                                                                                          cir C
                                                                                              ci          er-
                                                                                                          6‘ Arla
                                                                                                          :
  PrIkkra-(r.er        b.C°1e-t     /"‘tif             fil4 C(1.41
                                                                 ‘        OLk       {3-    L,,A0          also pab11:311ed
      i3 t"‘f)rtAok4;0 • ivly -R A                          viv)            La          S4-‘44             an&     14-
                    Case
                     ‘-t, 2:20-cv-00808-WHA-JTA
                         e_r          ryly p astDocument 1-2 Filed
                                                  C I in: • mil
                                                                   10/08/20 abondon
                                                                h:s-fory     Page 3 of 4 fyle.                                o

  ply    efrwtoftr        .
                          t5   co n-hALAr       --14A-"'r
                                                              a      c-t-e../K•E                   hekvirL3

 up Oa      Ply   ed:(-4se,        y                  4.3     -141     it5hi -iv           be       afer a"A.             becairie
             h:144:1.)
 hoeks.s --f•1                                 vv45    no         vv4, oat                 w‘-14-1A +hi        vcry peopk
 Lovio, 110145 -the key                40 (11     -Cudm                 hats        I;el     CM. rne           ni4-   Olt-ra,
                                                                                                                            rif

 my charac-kr, "r"                     w        ot.eiAriect       41,e,            worsi           Ki.od      cif vialtat
 OffrAn doef       v.A{r)      ncr n e     of 011           CaSe_S                            arxy physice,t          harm...1
atin't t,         5Ave   tif             0.1           tr, prom                    59'
                                                                                     i retl*et      +0     Co ck 6o fiwr‘.
                                         ,,
evo                      ytry    fnuAltn-i- ouf                             S      ee   **tiler(      h oef ofe %ire-
 rf(r4.5tA                  A- Lope-,
       Case 2:20-cv-00808-WHA-JTA Document 1-2 Filed 10/08/20 Page 4 of 4



                                     NOTARY PUBLIC

      I ascribe that the foregoing is true and accurate according to my knowledge.

        ;gf
           Date                                                       Affi



SWORN AND SUBSCRIBED BEFORE ME ON THIS -)841.
                                           --day of
                                        •151.1.1.1•MONt
                                                          e.p4e0
                                                               .1‘    Ce4   -     9   20'
                                                                                        1.




                                                                                        September 28,2021.
                                                                  COMMISSkfil EXplieS
                                                             MY



NOC   1A4/1/; 'L-
    RY PUBLI
              1
                                                            MY COMMISSION EXPIRES
